Citation Nr: 1046077	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1986 to August 1986, from 
November 1990 to June 1991, and from July 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 Regional Office (RO) in North Little 
Rock, Arkansas rating decision, which, in relevant part, declined 
to reopen the Veteran's claim for service connection for a right 
knee disorder due to the absence of new and material evidence and 
denied entitlement to service connection for a back disorder.

The Board notes the Veteran requested a hearing before a member 
of the Board in his August 2007 substantive appeal form, but the 
Veteran failed to appear for his scheduled August 2009 hearing 
despite proper notice being sent to his last known address.  The 
Veteran has not indicated good cause for missing his hearing nor 
has he requested the hearing be rescheduled.  Accordingly, the 
Board deems the Veteran's hearing request withdrawn.

The Board notes that the August 2007 statement of the case (SOC) 
also included the issue of entitlement to service connection for 
a cervical spine disorder.  The Veteran properly appealed the 
decision in his August 2007 substantive appeal form.  A 
subsequent May 2009 rating decision, however, granted service 
connection for a cervical spine disorder and assigned a 10 
percent rating.  This decision was a complete grant of benefits 
with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Therefore, the issue is not currently on 
appeal before the Board.


FINDINGS OF FACT

1.  A December 2004 rating decision, mailed in January 2005, 
denied the Veteran's claim for service connection for a right 
knee disorder on the basis that there was no evidence of a 
chronic right knee disability since service; the Veteran 
submitted a notice of disagreement as to the rating decision and 
an SOC, dated in August 2005 and mailed in September 2005, 
continued to deny the claim; the Veteran did not file a timely 
appeal as to the August 2005 SOC.

2.  Evidence received since the December 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The preponderance of the evidence is against finding that the 
Veteran has a back disability during the period of his appeal 
that is etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  The December 2004 decision that denied the claim for 
entitlement to service connection for a right knee disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  Evidence received since the December 2004 rating decision is 
not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  A back disorder was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

The VCAA letter dated in February 2007 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(b)(1) ( 2010); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the claims.  
This letter informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen his 
claim of entitlement to service connection, the Board observes 
that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that with regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to providing 
notice of the evidence and information that is necessary to 
establish entitlement to service connection, VA must first notify 
a claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in the 
context of a claim to reopen, the VCAA requires that VA must 
first review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the meaning 
of both "new" and "material" evidence, and also describes the 
particular type(s) of evidence necessary to substantiate any 
service connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  Id. 
 
The February 2007 letter informed the Veteran that his claim had 
been previously denied, and that new and material evidence was 
needed to substantiate the claim to reopen and described what 
would constitute such new and material evidence.  The letter also 
specifically explained the basis of the prior denial on the 
merits, and directed the Veteran to submit any new and material 
evidence showing that his pre-existing low back disorder had been 
permanently aggravated by service.  This letter was fully 
compliant with the requirements set forth in Kent v. Nicholson.  
Id.

The February 2007 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

With respect to the Veteran's claim for service connection for a 
back disorder, the Board recognizes that assistance shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2010).  In this case, the Board concludes 
an examination is not needed.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of: (1) a current 
disability; (2) an in-service event, injury, or disease; and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be 
discussed in greater detail below, the Board believes that there 
is no credible evidence suggesting an association between any 
alleged current disability and any event, injury, or disease in 
service.  Specifically, there is no evidence of a current back 
disability, continuity of back problems from service, or 
competent and credible evidence of a link between the Veteran's 
December 2001 in-service thoracic paraspinal muscle spasms or 
other incident of military service and any current back symptoms.  
Thus, VA is not required to provide the Veteran with a VA 
examination in conjunction with this claim.

In reaching this conclusion, the Board has considered the case of 
Charles v. Principi, 16 Vet. App. 370 (2002) wherein the Court 
held that, under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including statements of 
the Veteran]," and where, the Veteran had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he had 
had continuous symptoms of the disorder (i.e., ringing in the 
ears) since his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the Veteran's disability and 
his active service, but there was not of record, as relied upon 
in part by the Board in denying his claim, competent medical 
evidence addressing whether there is a nexus between his tinnitus 
and his active service, VA was to provide the claimant with a 
medical "nexus" examination. 
 
However, unlike Charles, the Veteran has not reported a 
continuity of his symptoms of back problems since separation.  
Indeed, other than the assertion of a current upper back 
condition in submitting his February 2007 claim, the Veteran has 
provided no statements with respect to current or past symptoms, 
diagnoses, or treatment for his upper back.  There is no 
indication that any medical professional has diagnosed a current 
back disability.  As will be discussed below, the Veteran is not 
competent to diagnose a complex back disability and, as such, the 
Board finds that an assertion of a current back disability, with 
no supporting lay or medical evidence, is insufficient to suggest 
a current back disability or an association between any current 
back disability and service so as to warrant an examination or 
opinion. 
 
Finally, with respect to the Veteran's request to reopen his 
claim for entitlement to service connection for a right knee 
disorder, the Board notes that until a claim is reopened VA does 
not have a duty to provide a medical examination or obtain a 
medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

New and Material Evidence 

The Veteran claims that he injured his right knee in 2002 when he 
fell and struck his knee on a doorstep.  The Veteran has reported 
ongoing pain in the knee, particularly during cold weather.        
 
Rating actions are final and binding based on evidence on file at 
the time the Veteran is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran 
has one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b) 
and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) 
(2010).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

As noted above, the Veteran appealed a December 2004 rating 
decision that denied service connection for a right knee 
disorder, finding that there was no evidence of a chronic right 
knee disability since service.  An SOC dated in August 2005 and 
mailed in September 2005 continued to deny the claim.  The 
Veteran did not submit a timely substantive appeal or otherwise 
indicate a desire to appeal the decision to the Board.  As no 
correspondence was received from the Veteran within the appeal 
period perfecting his appeal with respect to the issue of 
entitlement to service connection for a right knee disorder, 
therefore, the December 2004 rating decision is final. 
 
At the time of the December 2004 rating decision, the record 
included service treatment records indicating complaints for 
right knee problems.  In a May 2000 report of medical history, 
the Veteran noted knee swelling with cold or running.  In 
September 2001, the Veteran complained of right knee pain 
following a fall on some ice and was assessed with a right knee 
contusion.  In May 2002, the Veteran sought treatment for an 
unresolved right knee contusion caused by a fall approximately 2 
months earlier.  At that time, the Veteran noted multiple prior 
falls on ice, but x-rays of the right knee were normal.  In June 
2002, the Veteran was prescribed 30 days of light duty following 
a February 2002 injury where the Veteran had slipped while 
climbing stairs.  The Veteran reported continuing pain with 
sitting and climbing stairs.  In August 2002, a sports medicine 
clinic record noted a February 2002 injury where the Veteran had 
fallen onto concrete steps and included an impression of 
resolving traumatic patellofemoral syndrome and tendonitis.  The 
Veteran stated that climbing stairs remained painful, but that he 
was able to run at a slow pace up to 3 miles 3 times per week.  
The treatment provider recommended continuing treatment for 4 to 
6 more weeks.  In March 2004, the Veteran complained of left leg 
and hip problems and was diagnosed with a deep groin strain.  In 
June 2004, the Veteran's separation examination showed normal 
lower extremities.  At that time, the Veteran reported his past 
treatment for patellofemoral syndrome and that it was 
occasionally bothersome only and the examiner recommended that 
the Veteran follow-up with the VA.  

Prior to the December 2004 rating decision, the claims file also 
included an October 2004 VA examination report.  Therein, the 
Veteran reported first injuring his right knee in 2002 when he 
fell striking his knee on a doorstep.  The Veteran reported that 
he received physical therapy and briefly wore a knee brace, but 
that he had not received any further treatment.  With respect to 
his current problems, the Veteran stated that the knee was 
particularly painful in cold, damp weather.  During times that he 
was not in pain, he was able to run and move without difficulty.  
The Veteran denied recent effusion or a history of knee 
instability.  The Veteran described his general health at the 
time of the examination as excellent, that he was a full-time 
student, and that his exercise tolerance was excellent.  After 
examination, the examiner concluded that the Veteran had a 
history of trauma to the right knee, but with a normal 
examination at that time.

Potentially relevant evidence received since the June 1993 rating 
decision includes a January 2007 x-ray report that showed no 
fracture, dislocation, or joint effusion and noted an impression 
of normal right knee.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim."  38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The instant 
claim to reopen was filed after that date and the revised 
definition applies.  Under the revised definition, "new 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not 
present evidence as to each element that was a specified basis 
for the last disallowance, but merely new and material evidence 
as to at least one of the bases of the prior disallowance.  See 
Shade v. Shinseki, No. 08-3548, slip op. at 11 (Vet. App., 
November 2, 2010) (holding that it would be illogical to require 
that a claimant submit medical nexus evidence when he has 
provided new and material evidence as to another missing 
element). 
 
As noted above, the Veteran's claim for service connection for a 
right knee disorder was denied in a December 2004 rating 
decision.  At that time, the RO found that there was no evidence 
of a chronic right knee disability since service.  The crucial 
inquiry, therefore, is whether the Veteran has submitted new and 
material evidence of a chronic right knee disability since 
service.  The Board finds the evidence received since the 
December 2004 rating decision does not.

As noted above, the only new evidence of record with respect to 
the Veteran's right knee problems is a January 2007 x-ray report 
that showed a normal right knee.  The Veteran has not submitted 
any statements on his behalf or other evidence otherwise 
suggesting the existence of a current right knee disability.  In 
that regard, the Board observes that during a December 2007 
hearing with an RO representative the Veteran declined to address 
his right knee claim and, as discussed above, the Veteran failed 
to appear for his scheduled August 2009 Board hearing.

In short, the January 2007 x-ray report fails to relate to an 
unestablished fact necessary to substantiate the claim.  Indeed, 
the x-ray report fully supports the December 2004 rating decision 
conclusion that there is no evidence of a chronic right knee 
disability after service.  Accordingly, the additional evidence 
received since December 2004 is not new and material and the 
claim may not be reopened.  Until the Veteran meets his threshold 
burden of submitting new and material evidence sufficient to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include arthritis, becomes manifest to 
a degree of 10 percent within one year of the Veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the Veteran's period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, 
however, there is no evidence to suggest that the Veteran has 
been diagnosed with arthritis of the back.  As such, service 
connection on a presumptive basis is not warranted. 
 
To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

The Veteran's February 2007 claim indicates that he has a current 
upper back disorder that was caused or aggravated by his military 
service.  

The Veteran's service treatment records and personnel records 
indicate that in October 1991 he was involved in a single car 
motor vehicle accident following a weekend of reserve training.  
The Veteran reported hitting his head and was diagnosed with 
cervical strain.  At that time, the Veteran did not report 
problems with his back.  Treatment records from December 2001 
continue to diagnose cervical strain.  The Veteran's service 
treatment records also indicate that in December 2001 he was 
diagnosed with a thoracic muscle strain that began while the 
Veteran was doing pull-ups.  The Veteran reported throbbing and 
occasionally shooting pain.  The next day, the Veteran stated 
that his back felt better, but that he was experiencing left 
shoulder pain.  Less than 2 weeks later, however, the Veteran 
again was treated for thoracic paraspinal pain, with a noted 
history of pain and tightness.  On examination, spasms were noted 
and the Veteran was placed on restriction for 2 weeks.  A 
separate letter from a private physician, dated in December 2001, 
noted ongoing treatment with a muscle relaxer for the Veteran's 
muscle spasms.  The service treatment records otherwise are 
absent for complaints, treatment, or diagnosis of a back 
disability.  Indeed, the Veteran's June 2004 separation 
examination noted a normal spine.  Significantly, at that time 
the Veteran denied a history of recurrent back pain or other back 
problems.

After service, there is no evidence of medical treatment for back 
problems.  Indeed, the Veteran received regular treatment for 
left knee and toe problems following a September 2007 fall from a 
roof.  During those treatment visits, however, there is no 
indication that the Veteran complained of upper back problems.  
The Veteran also received treatment for possible carpal tunnel 
syndrome and other problems potentially related to the Veteran's 
cervical spine disability.  As noted above, the Veteran has been 
separately service connected for the cervical spine disability 
and there is no indication that any complaints related thereto 
also were associated with any reported upper back problems.    

The crucial inquiry, therefore, is whether the Veteran has a back 
disorder related to any incident of service.  For the reasons and 
bases set forth below, the Board concludes he does not.

In order to warrant service connection, the threshold requirement 
is competent medical evidence of the existence of the claimed 
disability at some point during a veteran's appeal.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes 
the Veteran's sincere belief in his claim, there is no evidence 
of a current back disability, a continuity of back problems, or 
current back problems and any indication that the problems are 
related to the Veteran's in-service back problems.  Thus, the 
evidence of record establishes that the Veteran had thoracic 
paraspinal muscle pain and spasms in December 2001, but no 
evidence of continued back problems thereafter.  Indeed, the 
Veteran denied recurrent back problems at the time of his June 
2004 separation examination.  In addition, after service the 
Veteran has sought treatment for multiple orthopedic problems 
after service, but during these visits the Veteran did not report 
any current or ongoing back problems.  

The Board has considered the Veteran's statement in his February 
2007 claim that he has a current upper back condition for which 
service connection is warranted.  Certainly, the Veteran can 
attest to factual matters or observed or experienced symptoms of 
which he has first-hand knowledge, such as back pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Generally, however, a layperson is not competent to diagnose any 
medical disorder or render an opinion as to the cause or etiology 
of any current disorder because they do not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence).  In this instance, 
therefore, the Veteran, as a layperson, has not been shown to be 
capable of making medical conclusions, especially as to complex 
medical diagnoses such as diagnosing a current back disability 
and relating that disability to some incident of his military 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  The Board finds a diagnosis of a back disability by 
the Veteran especially problematic in this case as the Veteran 
has not indicated a continuity of back problems from service or 
any rationale whatever as a basis for his belief that he has a 
current back disability.  Given the foregoing, the Board finds no 
evidence that the Veteran is competent to diagnose an upper back 
disability and affords the Veteran's single statement that he has 
a current upper back condition no probative weight.

In conclusion, there is no competent lay or medical evidence that 
the Veteran has a current back disability or a chronic back 
disability at any point during the appellate period, there is no 
evidence of continuity of back problems from service, and no 
evidence indicating a connection between any current back 
problems and some incident of the Veteran's military service.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right knee disorder has 
not been received and, therefore, the claim is denied.

Entitlement to service connection for a back disorder is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


